Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Preliminary Amendment to the claims filed on April 17, 2020 is acknowledged and has been entered. 
The terminal disclaimer filed and approve on September 15, 2021 is sufficient to overcome the nonstatutory double patenting rejection as stated below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 and June 26, 2020 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-13 and 16-19 of U.S. Patent No. 10,643,371 B2. both the instant applicant and the ‘371 patent are set forth for a user interface for planning a treatment procedure, a non-transitory computer-readable storage medium encoded with a program that when executed by a processor, performing planning a treatment procedure, and a method for planning a treatment procedure via user interface.
	This rejection is now withdrawn in view of the terminal disclaimer filed and approved on September 15, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Joshua Zarabi (Reg. No. 66,564) on September 15, 2021 with approval obtained. 

Amendments to the claims:
Claim 16 is amended to correct minor informality. 

Claim 16, lines 16-17, the limitation of “a user-selectable power level setting having a corresponding predetermined size limit” is deleted.

Allowable Subject Matter
Claims 16-35 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitation recited in claims 16, 26 and 35 in regard to the features of “an alert generated when the size of the treatment zone defined by the treatment zone marker is adjust to exceed the predetermined size limit corresponding to the user-selectable power level setting that has a corresponding predetermined size limit", in combination with the other claimed elements, is not taught or disclosed in the prior arts. 
Dependent claims 17-25 and 27-34 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below:
Liu et al., US 2014/0201669 A1. This art discloses, in [0005]-[0007] that the user interface is configured to incorporate selection of ablation power as an input to size the ablation volumes; in [0019] and [0020] that the ablation planning system carries the advantage of having the ability to customize an ablation size by choosing specific power parameters, as the size of the ablation zone is a function of time and power supplied to the probe; and further in [0047] that the system could flag a warning message, indicating the user selection is not appropriate given the patient anatomy and the tumor size/geometry, etc. 
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YI-SHAN YANG/Primary Examiner, Art Unit 3793